IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-1362-18



                       DEWEY DEWAYNE BARRETT, Appellant

                                                 v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                               SMITH COUNTY



               Per curiam.

                                           ORDER


       Appellant was convicted of assault pertaining to family violence in cause number 007-1252-17

in the 7th District Court of Smith County. Appellant was sentenced to confinement for 60 years. The

court of appeals affirmed the judgment of the trial court. Barrett v. State, No.12-18-00023-CR (Tex.

App. —Tyler, delivered October 10, 2018). The Appellant’s Pro Se petition for discretionary review

was granted by this Court on October 9, 2019. The trial court has previously issued an order

appointing Austin Reeve Jackson to represent appellant. The Court of Criminal Appeals has granted
the motion to withdraw of Austin Reeve Jackson. Appellant is entitled to representation before this

Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. Appellant is without representation in this

Court. The trial court's order appointing counsel shall be returned to this court within 14 days of the

date of this order.

IT IS SO ORDERED THIS THE 14th DAY OF DECEMBER, 2020

DO NOT PUBLISH